UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1363



EDAR Y. ROGLER,

                  Plaintiff - Appellant,

          v.


DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cv-01676-WMN)


Submitted:   August 14, 2008                 Decided:   August 19, 2008


Dismissed by unpublished per curiam opinion.


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Edar Y. Rogler, Appellant Pro Se. Ariana Wright Arnold, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edar Rogler seeks to appeal the district court’s order

dismissing without prejudice pursuant to Fed. R. Civ. P. 41(a), her

civil action alleging violations of the Privacy Act and several

underlying    orders.      The   district    court’s   order    stemmed    from

Rogler’s   request      that   the   court   dismiss   her    action   without

prejudice. Rule 41(a) voluntary dismissal without prejudice is not

appealable.    See Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548,

555 (9th Cir. 1986) (holding that a plaintiff generally may not

appeal a voluntary dismissal without prejudice because it is not an

involuntary adverse judgment against him), overruled in part on

other grounds by In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431,

434-35 (9th Cir. 1996).

           Accordingly, we dismiss the appeal.               We dispense with

oral   argument   because      the   facts   and   legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    DISMISSED




                                       2